DETAILED ACTION
Amendment submitted November 8, 2021 has been considered by examiner. Claims 1-20 are pending. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Rebecca Bachner (54,865) on December 13, 2021.



The application has been amended as follows: 
7.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive an environment configuration for a data environment to be implemented in a data structure,
wherein the environment configuration includes requirements of a plurality of applications;
configure, based on the environment configuration, the data environment, to generate a configured data environment,
wherein the configured data environment includes a cluster with a metadata schema, and
wherein the configured data environment includes, in the cluster, a master container and, for each application of the plurality of applications, a servant container;
instantiate the configured data environment in the data structure;
perform one or more tests on data stored in the configured data environment in the data structure to generate one or more test results based on performing the one or more tests on the data,
process the one or more test results to determine whether the metadata schema of the cluster corresponds to a metadata schema of an application of the plurality of applications;
update, based on determining that the metadata schema of the cluster does not correspond to the metadata schema of the application, the configured data environment, to generate an updated configured data environment,
wherein the updated configured data environment meets the requirements of the plurality of applications;
change, based on the one or more test results, the configuration of the master container in the updated configured data environment; [[and]]
automatically change, based on changing the configuration of the master container, configurations of the servant container of each application, of the plurality of applications, in the updated configured data environment;
perform metadata validation on the data stored in the updated configured data environment; and
perform, based on the metadata validation, at least one of: 
updating a metadata field in a metadata validation log, 
stopping the metadata validation, or 
updating the metadata validation log with a failure entry.

9.	(Currently Amended) The non-transitory computer-readable medium of claim 7, wherein the one or more instructions, that cause the one or more processors to perform the one or more tests on the data stored in the configured data environment in the data structure, cause the one or more processors to:
perform metadata validation on the data by determining:
whether a metadata schema of a source which provided the data corresponds to the metadata schema of the application;
whether the metadata schema of the source which provided the data corresponds to a metadata schema of the data in the configured data environment in the data structure; and
whether a metadata schema of the data in the configured data environment in the data structure corresponds to the metadata schema of the application.





13.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors communicatively coupled to the one or more memories, configured to:
receive an environment configuration for a data environment to be implemented in a data structure,
wherein the environment configuration includes requirements of an application;
configure, based on the environment configuration, the data environment, to generate a configured data environment, 
wherein the configured data environment includes a cluster with a metadata schema;
instantiate the configured data environment in the data structure;
perform one or more tests on data stored in the configured data environment in the data structure to generate one or more test results based on performing the one or more tests on the data;
process the one or more test results to determine whether the metadata schema of the cluster corresponds to a metadata schema of the application;
update, based on determining that the metadata schema of the cluster does not correspond to the metadata schema of the application, the configured data environment, to generate an updated configured data environment,
wherein the updated configured data environment meets the requirements of the application;
perform metadata validation on the data stored in the updated configured data environment;
perform, based on the metadata validation, at least one of: 
updating a metadata field in a metadata validation log, 
stopping the metadata validation, or 
updating the metadata validation log with a failure entry;
receive a job request for the data structure; and
perform the job request in the updated configured data environment in the data structure.

17.	(Canceled)

21.	(New) The device of claim 13, wherein configuring the data environment to generate the configured data environment includes:
generating, in the cluster, a master container in the configured data environment; and
generating, based on the master container and for each application of a plurality of applications including the application, a servant container, wherein changing a configuration of the master container causes corresponding changes to configurations of the servant containers.


ALLOWANCE
Claims 1-16 and 18-21 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 7 and 13:
	“wherein the configured data environment includes a cluster with a metadata schema; instantiate the configured data environment in the data structure; perform one or more tests on data stored in the configured data environment in the data structure to generate one or more test results based on performing the one or more tests on the data;
process the one or more test results to determine whether the metadata schema of the cluster corresponds to a metadata schema of the application; update, based on determining that the metadata schema of the cluster does not correspond to the metadata schema of the application, the configured data environment, to generate an updated configured data environment, wherein the updated configured data environment meets the requirements of the application; perform metadata validation on the data stored in the updated configured data environment; perform, based on the metadata validation, at least one of: updating a metadata field in a metadata validation log, stopping the metadata validation, or updating the metadata validation log with a failure entry; receive a job request for the data structure; and perform the job request in the updated configured data environment in the data structure.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Novik et al (2019/0325046) describes at least clustering of records into groups that correspond to a schema.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163